                 Case 20-10883       Doc 4    Filed 01/22/20     Page 1 of 1




                                               Certificate Number: 06531-MD-CC-033957437


                                                             06531-MD-CC-033957437




                    CERTIFICATE OF COUNSELING

I CERTIFY that on January 15, 2020, at 3:30 o'clock PM CST, Kempes Jean
received from Allen Credit and Debt Counseling Agency, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the District of
Maryland, an individual [or group] briefing that complied with the provisions of
11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   January 15, 2020                       By:      /s/Patricia Queen


                                               Name: Patricia Queen


                                               Title:   Certified Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
